Dissenting Opinion
by Mb. Justice Eagen:
I would agree with the opinion and order of the majority, if the following undisputed facts did not appeal* in the record.
After the Pennsylvania Human Relations Commission entered its first “final order” in the case on April 27, 1970, the Association entered an appeal therefrom in the Commonwealth Court. Negotiations followed between counsel for the Commission and counsel for the Association resulting in an agreement that the Commission’s order would be modified in certain respects. Relying on this agreement, the Association discontinued its appeal. On July 28, 1970, counsel for the Commission confirmed the settlement agreement by writing counsel for the Association wherein he stated, “The Pennsylvania Human Relations Commission hereby agrees to the entry of the stipulation” [which included the order of the Commission with the agreed to modifications] and suggesting that the “stipulation” be entered as part of the record in the Commonwealth Court.
Following the above, the personnel of the Commission changed substantially. Counsel was also replaced. On March 21,1972, the new counsel for the Commission wrote counsel for the Association informing him that on May 20th, the Commission entered an “amended final order” which was “substantially identical” with its “final order” of April 27, 1970. The latter also stated former counsel for the Commission was not authorized to agree to any modifications of the Commission’s order of April 27, 1970.
It appears incredible to me that the Commission, as constituted in 1970, was not fully cognizant of the settlement agreement entered into by its counsel But *142even assuming this to be so, and also recognizing the limitations on the power of counsel generally to settle a client’s cause, I would not permit the Commission to renege on its counsel’s agreement instantly, particularly in view of its delay in disavowing the agreement.
It should be noted the Commission waited many, many months before attempting to counteract its counsel’s action in settling the dispute. Moreover, counsel for the Commission is an assistant attorney general of the Commonwealth and the attorney general is vested with broad power in compromising litigation on the part of the Commonwealth. Finally, and probably most important, when a citizen is dealing with government through one of its representatives, particularly the attorney general or one of his assistants, he should be entitled to rely on that individual’s word. Simple honesty and fairness permit no less.
I dissent!
Mr. Chief Justice Jones joins in this dissenting opinion.